206 Ga. 499 (1950)
57 S.E.2d 610
WILLIAMS
v.
THE STATE.
16923.
Supreme Court of Georgia.
February 14, 1950.
James N. Rahal, for plaintiff in error.
Eugene Cook, Attorney-General, Andrew J. Ryan Jr., Solicitor-General, Sylvan Garfunkel, and Herman W. Coolidge, contra.
ATKINSON, Presiding Justice.
1. The first two grounds of the amended motion assert error in the admission of testimony, but omit to specify the testimony and fail to show what objection was made to its introduction. Under repeated rulings of this court, such is not a proper assignment of error and cannot be considered. Hassell & Powell v. Woodstock Iron Works, 137 Ga. 636 (1) (73 S.E. 1052); Georgia & Florida Railway Co. v. Stapleton, 143 Ga. 46 (1, 2) (84 S.E. 120); Clifton v. State, 187 Ga. 502 (3) (2 S.E. 2d, 102); McCrary v. Salmon, 192 Ga. 313 (2) (15 S.E. 2d, 442); Huntsinger v. State, 200 Ga. 127 (2) (36 S.E. 2d, 92).
2. Where it is shown that the homicide occurred at 796 East Hall Lane in Savannah, Chatham County, Georgia, venue is properly established. Shepherd v. State, 203 Ga. 635 (1) (47 S.E. 2d, 860), and citations.
3. There being no evidence to show that the deceased was attacking the property or habitation of the accused at the time of the homicide, the court did not err in failing to charge Code § 26-1013. Rushing v. State, 135 Ga. 224 (2) (69 S.E. 171); Rouse v. State, 136 Ga. 356 (2) (71 S.E. 667); Devereaux v. State, 140 Ga. 225 (6) (78 S.E. 849); Brannon v. State, 140 Ga. 787 (4) (80 S.E. 7).
*500 4. The last ground of the amended motion is covered by the general grounds.
5. The evidence was sufficient to authorize the verdict.
Judgment affirmed. All the Justices concur.